Exhibit 10.3

ANNUAL INCENTIVE PLAN

        The Company maintains an annual incentive plan whereby certain employees
are eligible to receive cash bonuses equal to a percentage of their base
salaries if certain corporate financial objectives are achieved. The employees
selected each year to participate in the annual incentive plan, as well as the
performance targets on which the cash bonuses are based and the amount of the
cash bonuses are determined each year in the discretion of the Compensation
Committee of the Board of Directors of the Company.

        Employees in the following categories are eligible to participate in the
plan: members of the senior management team and other employees who can have a
significant impact on the financial results of the Company. Each year, the Chief
Executive Officer recommends to the Compensation Committee the employees whom he
believes should participate in the plan, and the final determination is made by
the Compensation Committee. The participation of such employees in the plan is
evidenced by written notice from the Company.

        If the Company achieves the performance targets set by the Compensation
Committee, the designated management employees receive specified percentages of
their annual salaries in the form of cash bonuses. Company performance below the
target levels will result in lower or no bonus payments, and Company performance
above the target levels will result in higher bonus payments.